Continuation of 12: Applicants argue that the OA relies on Table 1 of Patel which requires nine modifications. 
1. The exemplified compositions do not include about 1 to about 5 % of salicylic acid. Applicants state that Patel describes about .001-10 by weight of at least one anti-dandruff agent and lists salicylic acid amongst a list of potential antidandruff agents and the exemplified composition of Patel include only .2 wt % of salicylic acid. 
In response, Applicants are focusing on the example however, a reference is good for all that it teaches and suggests and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Patel discloses .001-10% antidandruff (salicylic acid) and thus discloses overlapping amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
2.  The Exemplified compositions of Patel do not include about 20 to about 40 wt % of a surfactant system (compositions of Patel include 12.92 %). 
This is not found persuasive because Patel discloses the at last two surfactants chosen from amphoteric and zwitterionic may be present from .1 to about 30 % by weight (col. 7, lines 58-61) and that additional surfactants include at least one surfactant selected from nonionic, amphoteric and zwitterionic  which are present in the disclosure and mixtures thereof. Patel et al. discloses the at least one surfactant are chosen from nonionic, zwitterionic, anionic, amphoteric which are different from the zwitterionic and amphoteric surfactant present in the compositions and are typically in amounts from 0.1 to 40 % by weight. Thus, there is an overlapping “surfactant system” weight present disclosed of additional surfactants included with the recited zwitterionic and amphoteric surfactants. . 
3. Applicants argue the Exemplified compositions do not include any isethionate.
In response, Patel disclose examples of anionic surfactants include isethionates (co;. 10, line 41). It is obvious to substitute one known anionic surfactant for another with predictable results.  It appears that Applicant is focusing on the Example however, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure of nonprefered embodiments. 
4.	Applicants argue that Patel does not include an alkyl polyglucoside. 
In response, Patel et al. disclose non-ionic surfactants include alkyl polyglucosides (col. 9, lines 56-67). Preferred examples of these non-ionic surfactants are alkyl polyglucosides (col. 10, line 1). 
5-9.	Applicants argue that Patel does not include a fatty acid alkanolamide, at least 10 % of an alkyl polyglucoside and fatty acid alkanolamides in the claimed amounts, do not include a glucamide, do not teach a total amount of b(iii) being greater than the combined total of all nonionic surfactants and all amphoteric surfactants and do not teach free of ester of stearic acid as Patel discloses glycol distearate which is an ester of steric acid. 
In response,  the Examiner respectfully submits that Applicants are arguing the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Patel et al. disclose conditioning agents can include fatty esters and mixtures and as evidenced by the combination of Baird “What are pearlizing agents in Shampoos” and Annamarine Skin Care “Ingredient watch List: Glycol Distearate, the Fake Pearlescent Thickener” disclose glycol distearate is an emollient and is a close relative to glycol stearate and glycol stearate is used for skin conditioner/emollient. Patel et al. disclose that at least one conditioning agent is a fatty ester or mixture and the prior art recognizes glycol distearate as a conditioning agent (emulsifier) and Patel et al. does not require the ingredient. The Example contained it as a “conditioning agent” however, alternative conditioning agents are disclosed such as fatty esters and mixtures. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicants argue that Song does not teach that acyl glucamide (or any other nonionic surfactant) can be used in the amount of 3-12 %. 
In response, Song the compositions further comprise one or more non-ionic surfactants selected from alkyl polyglucoside, alkyl glucosides, acyl glucamides and mixtures thereof (para 0046). Examples of acyl glucamide include lauryl/myristoyl methyl glucamide capryloyl/caproyl methyl glucamide, lauroyl/myristoyl methyl glucamide, cocoyl methyl glucamide and combinations thereof (paras 0046- 0047). 
Applicants argue that Cole includes high amounts of alkyl polyglucosides it does not include the claimed amount of fatty acid alkanolamides. 
Applicants argue that Example 1 of Cole et al.  does not include salicylic acid and that Cole does not mention isethionate surfactants. 
In response, the Examiner respectfully submits that Salicylic acid and isethionate as a surfactant was met by the primary reference Patel. Cole et al. concerns itself with reducing skin irrational caused by application of an irritating active ingredient and that the irritating ingredient is taught to be salicylic acid among others. (see para 0048 Cole).  Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicants argue that Cole does not include a glucamide, does not include 3-12 wt % of fatty acid alkanolamide, does not include total amount of b(iii) being greater than the combined total of all anionic surfactants and all anionic surfactants, includes a sulfate which is excluded by the claims, and includes glycol stearate which is excluded. 
In response, the Examiner respectfully submits that claim 1 does not recite requirement of glucamide. The combination of the combined prior art with Song addresses inclusion of acyl glucamide which is an art recognized nonionic surfactant. Song discloses nonionic surfactant systems my comprise alkyl polyglucoside, alkyl glycoside, acyl glucamide and mixtures thereof (para 0046). The 3-12 % fatty acid has been addressed supra, the total amount of bii to bii has also been addressed supra and repeated below for convenience. Having part (b)(iii) (i.e., nonionic surfactants) have a total combined amount of the recited nonionic surfactants that are greater than all other amphoteric surfactants and all anionic surfactants is not explicitly recognized however, Piterski et al. disclose mild foaming cleaner compositions which include surfactant systems where the nonionic surfactant has the highest total percentage of activity of the surfactant system, based on the total amount of surfactants (abstract, para 0034 and 0037). Preferably, the nonionic surfactant is several times more active than any other surfactant in the surfactant system (para 0037). The mild surfactant system preferably includes nonionic, anionic and amphoteric surfactants, in which the nonionic surfactants has the highest percentage activity in the surfactant system (para 0034). The nonionic surfactants may be polyglucosides/polyglycosides (para 0036). The cleanser formulations can be used for the body/hair and is a mild cleanser composition in that it is gentle, provides tear-free cleanser of skin and hair (para 0028-29). The compositions have a mild, tear-free surfactant or surfactant system (para 0029) and such system includes greatest amount of nonionic surfactant in relation to anionic and amphoteric surfactants (para 0034-0037). The nonionic surfactants is up to 97 wt. % activity of the total activity of the surfactant system and one or more nonionic surfactants are 7 wt % to 13 wt % (para 0038). It would have been prima facie obvious to one of ordinary skill in the art to optimize the amount of nonionic surfactant in the surfactant system of the combined teachings of Patel, Cole, Song such that the nonionic surfactant total amount is the highest amount in relation to the total of the all other anionic and amphoteric surfactants as taught by Piterski et al for the purposes of providing mild-tear free cleaner compositions. While Piterski et al. ideally uses a pearlescent agent that is now recited as excluded by the claims (e.g., glycol distearate), Piterski  requires a pearlescent  (opacifying) agent and Maubru (US 2003/0103927) disclose that opacifying agents include esters of polyols comprising at least two carbon atoms of C10-C30 long chain fatty acids (claim 54) which includes stearate (C18) or palmitate (C16). Hokins et al. (US patent 6, 333, 027) (hereinafter Hopkins et al.) disclose pearlescent or opacifying agents include but are not limited to mono or diesters of fatty acids having from about 16 to about 22 carbon atoms (e.g, stearate or palmitate). Therefore, substitution of one known opacifying agent for another would have been within the purview of one of ordinary skill in the art. While Piterski et al. prefers and exemplifies esters of steric acid, the reference requires a pearlizing (opacifying) agent and claim 1 of the reference is not limited to only esters of stearic acid. One of ordinary skill in the art would glean that a pearlizing agent is required and as disclosed by the teachings of Maubru and Hokins, opacifying agents include esters of fatty acids having C16-C22 (in other worlds alternatives  to stearic acid). 
Applicants argue that Piterski uses high amounts of nonionic surfactants to stabilize an ester of stearic acid. The shampoo claimed is free of esters of stearic acid. The use is to stabilize a pearlescent agent. While Piterski et al. ideally uses a pearlescent agent that is now recited as excluded by the claims (e.g., glycol distearate), Piterski  requires a pearlescent  (opacifying) agent and Maubru (US 2003/0103927) disclose that opacifying agents include esters of polyols comprising at least two carbon atoms of C10-C30 long chain fatty acids (claim 54) which includes stearate (C18) or palmitate (C16). Hokins et al. (US patent 6, 333, 027) (hereinafter Hopkins et al.) disclose pearlescent or opacifying agents include but are not limited to mono or diesters of fatty acids having from about 16 to about 22 carbon atoms (e.g., stearate or palmitate). Therefore, substitution of one known opacifying agent for another would have been within the purview of one of ordinary skill in the art. While Piterski et al. prefers and exemplifies esters of steric acid, the reference requires a pearlizing (opacifying) agent and claim 1 of the reference is not limited to only esters of stearic acid. One of ordinary skill in the art would glean that a pearlizing agent is required and as disclosed by the teachings of Maubru and Hokins, opacifying agents include esters of fatty acids having C16-C22 (in other worlds alternatives  to stearic acid). 
Examiner relied on Baird to show that glycol distearate is a emollient and skin conditioner and that Patel disclose conditioning agent (emulsifier)  and that Patel discloses additional conditioning agent and does not require glycol distearate. The Example contained it as a “conditioning agent” however, alternative conditioning agents are disclosed such as fatty esters and mixtures. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicants argue isolated teachings from 8 different references. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicants note Ex parte Degeorge and state the Board reversed the Examiners improper hindsight rejection. In response, each case is evaluated on its own merits. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Examiner disagrees with the assertion that multiple modifications are required in Patel because Applicants are comparting to an Example and a reference is good for all that it suggests and disclosed embodiments and preferred Examples are not a teaching away. 
Applicants argue that the instant rejection does not account for the claimed stability. The goal of Patel is to achieve stable compositions containing anti-dandruff agents which are noted to be stable 4°C test at 8 weeks (col. 3 lines 6-15 and col. 16, lines 10-20).  
Examiner maintains the Evidence of criticality and unexpected results are not commensurate in scope with the claims. 
Example 1 requires sodium isethionate an disodium cocoyl isethionate in specific amounts, 0.2 and 4.4 respectively without any indication of variance and claim 1 merely recites 1 to 15 % of one or more acyl isethionates without any indication of the upper and lower range of 1 and 15 %.  The claim recites any amphoteric surfactant from 1 -15% when the example disclose cocobetaine and/or cocamidopropyl betaine with a showing of 7., 7.2, 3.6. Claim 1 recites any amphoteric surfactant and applicants have not provided any evidence beyond the exemplified one amphoteric surfactant. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F .2d 731,741,218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615